DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-7, 15 and 17-20 have been amended and claims 5, 8-14 and 16 have been cancelled and claims 21-29 have been added. Claims 1-4, 6-7, 15 and 17-29 are currently pending. Applicant’s amendments, with respect to claim 1, overcome §102 rejections to the claims. The 102 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim(s) 1-4, 6-7, 21-22, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20180199044-A1 (hereinafter “Wang ‘044”) in view Hodge et al., US-20190174099-A1 (hereinafter “Hodge ‘099”).
Per claim 1 (independent):
Wang ‘044 discloses: A method for validating captured media data, the method comprising: receiving a media track and a telemetry data track that is indexed to the media track at a plurality of capture times (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video; [0049], encapsulate elementary tracks (media track), composite tracks (telemetry data track) in files; [0052], divided into tracks that are parallel in term of time. Each track represents a timed sequence of samples of media content; [0057], The composite track is constructed from (indexed to the media track) elementary tracks … Based on the viewport information and other suitable environmental information at the time of content delivery and/or consumption, such as available bandwidth, security requirement, encryption mode, time duration in the media stream.).
Wang ‘044 does not disclose but Hodge ‘099 discloses: extracting an encrypted fingerprint data from the telemetry data track for a first capture time of the media track; decrypting the encrypted fingerprint data to extract a first fingerprint (FIG. 6a, [0067], Metadata (fingerprint) for the same time period is also captured 604 as information associated with the captured video data. As part of the metadata capture 604, a globally unique ID ("GUID") is generated to uniquely identify the video data and metadata for the time period; [0071], the encrypted video data and associated metadata for the given time period are stored 606 in the buffer. The resulting video data object or file will be of varying size … applied compression format and encoding; Note that the resulting video data object or file contains fingerprint) … to be sent … to another device, such as cloud system 103.; FIG. 6c, [0077], capturing metadata associated with a given event-based video clip … the event metadata 650 is generated and stored with each video clip.);
comparing the first fingerprint to a first media data corresponding to the first capture time to generate a comparison result; and transmitting the comparison result (FIG. 9, [0105], verifying authenticity of video data … a request to authenticate a video generated by a camera device associated with cloud system 103 may be submitted to a cloud server 102; [0107], The stored hash of the video data object corresponding to the GUID is then compared 905 to a one-way hash of the video data object for which authentication is requested … If the system is implemented based on hashing of the video data along with the metadata, the metadata retrieved 904 (if not part of the request) is used in the hashing function for the video data object being verified.; [0108], The verification output may, for example, provide a positive or negative result, indicating whether the video data is authentic or whether it has been modified.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘044 with the verification of video clip authenticity based on encrypted metadata uniquely identifying video data as taught by Hodge ‘099 because it would improve the sharing of interesting video data captured within multiple client devices by matching meta data [0004][0008].

Per claim 2 (dependent on claim 1):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method of claim 1, where the first media data comprises image data or video data (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video.).

Per claim 3 (dependent on claim 1):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘044 discloses: The method of claim 1, where the first media data comprises audio data (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video).

Per claim 4 (dependent on claim 1):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘044 does not disclose but Hodge ‘099 discloses: The method of claim 1, further comprising validating the first fingerprint against validation information stored on a remote storage apparatus (FIG. 9, [0105], a request to authenticate a video generated by a camera device associated with cloud system 103 may be submitted to a cloud server 102 (remote storage apparatus); [0107], The stored hash of the video data object (validation information) corresponding to the GUID is then compared 905 to a one-way hash of the video data object for which authentication is requested.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘044 with the verification of authenticity of vided data in a cloud server as taught by Hodge ‘099 because it would alleviate a processing load of a capture device for verification by transmitting video data object to cloud system.

Per claim 6 (dependent on claim 1):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘044 does not disclose but Hodge ‘099 discloses: The method of claim 1, where the comparison result indicates that: an entirety of the media track is original, the first media data of the media track is original, none of the media track is original, or the first media data of the media track has been removed (FIG. 9, [0108], The verification output may, for example, provide a positive or negative result, indicating whether the video data is authentic or whether it has been modified.).

Per claim 7 (dependent on claim 1):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘044 does not disclose but Hodge ‘099 discloses: The method of claim 1, further comprising marking the first media data as authentic based on the comparison result (FIG. 9, [0108], The verification output may, for example, provide a positive or negative result, indicating whether the video data is authentic or whether it has been modified.).

Per claim 21 (independent):
Wang ‘044 discloses: A method for fingerprinting captured media data, the method comprising: obtaining a plurality of sequential video frames via a camera sensor (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video; [0049], encapsulate elementary tracks, composite tracks (telemetry data track) in files; [0052], divided into tracks that are parallel in term of time. Each track represents a timed sequence of samples of media content.);
Wang ‘044 does not disclose but Hodge ‘099 discloses: generating a plurality of sequential fingerprints corresponding to the plurality of sequential video frames (FIG. 6a, [0067], Metadata (fingerprint) for the same time period is also captured 604 as information associated with the captured video data. As part of the metadata capture 604, a globally unique ID ("GUID") is generated to uniquely identify the video data and metadata for the time period.; FIG. 6c, [0077], capturing metadata associated with a given event-based video clip … the event metadata 650 is generated and stored with each video clip.);
encrypting the plurality of sequential fingerprints to generate a plurality of encrypted sequential fingerprints; and for each encrypted sequential fingerprint of the plurality of encrypted sequential fingerprints, inserting the encrypted sequential fingerprint into a telemetry track for a corresponding sequential video frame ([0071], the encrypted video data and associated metadata for the given time period are stored 606 in the buffer. The resulting video data object or file will be of varying size … applied compression format and encoding; Note that the resulting video data object or file contains both the video data and metadata; [0073], the client device … encrypt the video data object itself (including fingerprint) … to be sent … to another device, such as cloud system 103.).

Per claim 22 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 does not disclose but Hodge ‘099 discloses: The method of claim 21, where encrypting the plurality of sequential fingerprints comprises encrypting a first sequential fingerprint corresponding to a first video frame with a second sequential fingerprint corresponding to at least one previous video frame (FIG. 6a, [0073], the client device … encrypt the video data object itself (including fingerprint) … to be sent … to another device, such as cloud system 103; FIG. 9, [0109], the metadata (fingerprint) for a video data object includes time information to identify when the video data was captured … the ending time of the first video data object in a clip is compared to the beginning time for the second video data object of the clip to determine if there is a gap.).

Per claim 26 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 discloses: The method of claim 21, further comprising transmitting an audio/visual media container comprising: the plurality of sequential video frames and the telemetry track (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video; [0049], encapsulate elementary tracks (video frames), composite tracks (telemetry track) in files … to use an extensible format standard, such as ISO base media file format (ISOBMFF).). 
Wang ‘044 does not disclose but Hodge ‘099 discloses: the telemetry track comprising the plurality of encrypted sequential fingerprints ([0073], the client device … encrypt the video data object itself (including fingerprint) … to be sent … to another device, such as cloud system 103; FIG. 9, [0109], the metadata (fingerprint) for a video data object includes time information to identify when the video data was captured … the ending time of the first video data object (sequential fingerprints) in a clip is compared to the beginning time for the second video data object (sequential fingerprints) of the clip to determine if there is a gap.).

Per claim 29 (dependent on claim 21):
 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 discloses: The method of claim 21, further comprising: encoding the plurality of sequential video frames and the telemetry track into an audio/visual media container (FIG. 1, [0029], The acquisition device 112 is configured to acquire various media data, such as images, sound, and the like of onmidirectional video/360 video; [0049], encapsulate elementary tracks (video frames), composite tracks (telemetry data track) in files … to use an extensible format standard, such as ISO base media file format (ISOBMFF; audio/visual media container).); 
transmitting the audio/visual media container to a validation server (FIG. 1, [0057], the source sub­system 110 sends a media presentation including a composite track to the rendering sub-system 160 via the delivery sub-system 150 (validation server).).

Claim(s) 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘099 in view of BHOGAL et al., US-20180198781-A1 (hereinafter “BHOGAL ‘781”).
Per claim 15 (independent):
Hodge ‘099 discloses: A computerized apparatus configured to fingerprint media data, the computerized apparatus comprising: a sensor; a processor; and a non-transitory computer-readable medium in data communication with the processor, the non-transitory computer-readable medium comprising a plurality of instructions configured to, when executed by the processor, cause the computerized apparatus to: capture video data via the sensor (FIG. 6a, [0067], capturing and storing video … video cameras … are preferably always on and recording video … The video data is received 602 and the video for each preset time period is encoded 603.);
encrypt a fingerprint associated with a frame of the video data with a … key to generate an encrypted fingerprint; insert the encrypted fingerprint into telemetry data associated with the frame fingerprint) for the same time period is also captured 604 as information associated with the captured video data. As part of the metadata capture 604, a globally unique ID ("GUID") is generated to uniquely identify the video data and metadata for the time period; [0071], the encrypted video data and associated metadata for the given time period are stored 606 in the buffer. The resulting video data object or file will be of varying size … applied compression format and encoding; Note that the resulting video data object or file contains both the video data and metadata; [0073], the client device … encrypt the video data object itself (including fingerprint) … to be sent … to another device, such as cloud system 103.);
transmit the video data and the telemetry data to a validation server ([0073], the client device … encrypt the video data object itself … to be sent … to another device, such as cloud system 103.).
Hodge ‘099 does not disclose but BHOGAL ‘781 discloses: encrypt a fingerprint associated with a frame of the video data with a public key (FIG. 2, [0024], The selected computing devices receive the frame and append the frame with time and location metadata from the (respective) selected computing device (250) … encrypt the frame and the additional data appended to the frame by the selected computing device with a public key.);
where the validation server has a private key that corresponds to the public key ([0025], a remote server/cloud as a third party service … Authenticating the frame may include assigning an authenticity score to the frame based on agreement between the data from the frame and data from the various selected computing devices.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodge ‘099 with the encryption/decryption of frames and associated metadata via a public PKI system using a public key based on crowdsourced set of data as taught by BHOGAL ‘781 because the video authentication process would be more scalable since public keys can be distributed widely and openly.

Per claim 17 (dependent on claim 15):
Hodge ‘099 in view of BHOGAL ‘781 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Hodge ‘099 discloses: The computerized apparatus of claim 15, where the fingerprint comprises one or more of: an image fingerprint associated with the frame, an audio fingerprint associated with the frame, or a sequential fingerprint associated with a time sequence of the frame ([0076], the video-object metadata 620 is periodically sent to cloud system 103 as device telemetry information; FIG. 9, [0108], the verification output may also include relevant metadata (fingerprint) associated with the video data object, such as time, location, orientation, and the like; [0109], the ending time of the first video data object in a clip is compared to the beginning time for the second video data object of the clip to determine if there is a gap. A gap in the time sequence between consecutive video data objects of a given video clip may for example indicate some editing to the video clip.).

Per claim 19 (dependent on claim 15):
Hodge ‘099 in view of BHOGAL ‘781 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Hodge ‘099 discloses: The computerized apparatus of claim 15, where the plurality of instructions are further configured to, when executed by the processor, cause the computerized apparatus to transmit the encrypted fingerprint to the validation server for validation (FIG. 6a, [0073], the client device … encrypt the video data object itself (including fingerprint) … to be sent … to another device, such as cloud system 103; FIG. 9, [0105], verifying authenticity of video data … a request to 

Per claim 20 (dependent on claim 15):
Hodge ‘099 in view of BHOGAL ‘781 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Hodge ‘099 discloses: The computerized apparatus of claim 15, where the plurality of instructions are further configured to, when executed by the processor, cause the computerized apparatus to validate the fingerprint based on a different frame of the video data (FIG. 9, [0108], the verification output may also include relevant metadata (fingerprint) associated with the video data object, such as time, location, orientation, and the like; [0109], the ending time of the first video data object in a clip is compared to the beginning time for the second video data object of the clip to determine if there is a gap. A gap in the time sequence between consecutive video data objects of a given video clip may for example indicate some editing to the video clip.).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘099 in view of BHOGAL ‘781 as applied to claim 15 above, and further in view of ALBERTSON et al., US-20190267036-A1 (hereinafter “ALBERTSON ‘036”).
Per claim 18 (dependent on claim 15):
Hodge ‘099 in view of BHOGAL ‘781 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Hodge ‘099 in view of BHOGAL ‘781 does not discloses but ALBERTSON ‘036 discloses: The computerized apparatus of claim 15, where the sensor comprises an image sensor and a microphone (FIG. 2, [0042], The recording devices 101 are representative of any device that can capture image  and the fingerprint comprises an image fingerprint associated with the frame and an audio fingerprint associated with the frame (FIG. 1, [0015], encrypted data 110 that is audio data (audio fingerprint) outside of the range of human hearing, or infrared light data (image fingerprint) that is outside of the range of human vision. The captured data including the encrypted data 110 embedded as a watermark may then be stored in the recorded data 111; [0017], the encrypted data 110 is sequential. In such embodiments, the security device 102 may generate encrypted data 110 that matches a sequential pattern over time.);
where the plurality of instructions are further configured to, when executed by the processor, cause the computerized apparatus to separately encrypt the image fingerprint and the audio fingerprint ([0019], the encrypted data 110 may include audio tones that are not audible, image data that is not visible, and the like).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodge ‘099 in view of BHOGAL ‘781 with the generation of fingerprint data associated with inaudible audio and invisible video as taught by ALBERTSON ‘036 because the encrypted data of the fingerprints would be easily recorded without distracting [0019].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘044 in view of Hodge ‘099 as applied to claim 21 above, and further in view of Ren et al., US-20130259228-A1 (hereinafter “Ren ‘228”).
Per claim 23 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 in view of Hodge ‘099 does not disclose but Ren ‘228 discloses: The method of claim 21, where the plurality of sequential fingerprints are statistically sampled from the plurality of sequential video frames (FIG. 7, [0042], Histograms (normalized over time) form motion time series in which the video fingerprint includes a motion time series for each bin; [0060], a video fingerprint algorithm … Salient local features (i.e., keypoints) in frame qi may be detected using a feature detector algorithm, such as FAST.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘044 in view of Hodge ‘099 with the feature detector algorithm such as FAST as a video fingerprint algorithm as taught by Ren ‘228 because it would provide a robust and compact video fingerprint technique that enables efficient real-time video authentication by tracking keypoints [0065-0066].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘044 in view of Hodge ‘099 as applied to claim 21 above, and further in view of ALBERTSON ‘036.
Per claim 24 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 in view of Hodge ‘099 does not disclose but ALBERTSON ‘036 discloses: The method of claim 21, where the plurality of encrypted sequential fingerprints are encrypted based on a symmetric key shared with a validation server ([0014], The private key 107 (symmetric key) … is provided to the cryptography algorithm 109 with input data 108 to generate encrypted data 110 (encrypted sequential fingerprints) … The cryptography algorithm 109 is representative of any symmetric encryption algorithm; [0016], a news corporation may transmit one or more segments of the recorded data 111 including the encrypted data 110 to an entity (validation server) holding the private key 107 (e.g., a corporation, person, etc.).).
.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘044 in view of Hodge ‘099 as applied to claim 21 above, and further in view of BHOGAL ‘781.
Per claim 25 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 in view of Hodge ‘099 does not disclose but BHOGAL ‘781 discloses: The method of claim 21, where the plurality of encrypted sequential fingerprints are encrypted based on a public key shared with at least one other user device and the plurality of encrypted sequential fingerprints can only be decrypted with a private key of a validation server (FIG. 2, [0024], The selected computing devices (other user device) receive the frame and append the frame with time and location metadata from the (respective) selected computing device (250) … encrypt the frame and the additional data appended to the frame by the selected computing device with a public key; [0025], a remote server/cloud (validation server) as a third party service … Authenticating the frame may include assigning an authenticity score to the frame based on agreement between the data from the frame and data from the various selected computing devices.).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘044 in view of Hodge ‘099  as applied to claim 21 above, and further in view of Whitaker et al., US-20110090399-A1 (hereinafter “Whitaker ‘399”).
Per claim 27 (dependent on claim 21):
Wang ‘044 in view of Hodge ‘099 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 in view of Hodge ‘099 does not disclose but Whitaker ‘399 discloses: The method of claim 21, where the telemetry track is organized according to key length value (KLV) structures for a time of capture, the KL V structures each comprising: a key, a length, and a value (FIG. 4, [0057], The telemetry data may be encoded in key length value (KLV) format … The telemetry synchronization module queries the video media time and releases the telemetry data when the time stamps of both the telemetry data and the video data 425 are approximately the same.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘044 in view of Hodge ‘099 with the encoding of telemetry data in the KLV format to be synchronized with video data as taught by Whitaker ‘399 because it would efficiently synchronize video metadata with each video frame under limited bandwidth due to the versatility of the KLV triplets.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘044 in view of Hodge ‘099 and Whitaker ‘399 as applied to claim 27 above, and further in view of Hook et al., US- 20190052887-A1 (hereinafter “Hook ‘887”).
Per claim 28 (dependent on claim 27):
Wang ‘044 in view of Hodge ‘099 and Whitaker ‘399 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference.
Wang ‘044 in view of Hodge ‘099 and Whitaker ‘399 does not disclose but Hook ‘887 discloses: The method of claim 27, where the telemetry track further comprises an accelerometer KLV structure and a gyroscope KLV structure ([0030], the metadata is encoded in a standard key-length-value (KLV) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘044 in view of Hodge ‘099 and Whitaker ‘399 with the embedding of metadata associated with gyro and accelerometers encoded in the KLV format into a video signal as taught by Hook ‘887 because it would facilitate unpacking and reconstruction of the image data by adding context [0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494